[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: DEFENDANT'S MOTION FOR PROTECTIVE ORDER (#306)
The defendant has sought affirmative relief from this court, filing on February 10, 1994, a motion seeking modification of alimony payments, and on April 26, 1994, a motion for modification of child support.
Practice Book Section 246(c)(2) permits a defendant's deposition to be taken . . . "at such other place as is fixed by order of the court".
The defendant has not asserted that a trip to Connecticut would cause him undue hardship, nor has he submitted a financial affidavit showing he is unable to pay his way to Connecticut.
On July 25, 1994, the court, Ryan, J., ordered the defendant to appear in Connecticut to be deposed. The defendant failed to appear. This issue has been litigated too many times. The parties must get on to the merits of their claims.
The defendant's motion is denied. He is to appear in Connecticut at his own expense. The court fixes the place of the defendant's deposition to be the offices of plaintiff's counsel and orders the deposition to be held on or before October 31, 1994.
NOVACK, J.